t c memo united_states tax_court robert j geary petitioner v commissioner of internal revenue respondent docket no filed date stephen m moskowitz and robert l goldstein for petitioner margaret s rigg for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty in the amount of dollar_figure pursuant to sec_6662 a after concessions the issues for decision are whether petitioner is entitled to claim a schedule c advertising expense deduction for the tax_year and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for the tax_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san francisco california findings_of_fact during the year in issue petitioner was a full-time police officer for the city and county of san francisco petitioner was a 24-year police veteran who had been decorated four times for valor in the san francisco police department started a community police on patrol program patrol program which was designed to encourage patrol officers to be a highly visible petitioner conceded respondent's adjustments of claimed schedule c deductions for supplies and legal expenses presence in the city's neighborhoods and encouraged police officers to engage in responsible creative ways to make the community safer and more attractive after attending a course on the patrol program at the police academy petitioner purchased a ventriloquist dummy puppet petitioner named the puppet officer brendan o'smarty officer o'smarty and outfitted him in a san francisco police department uniform complete with badge and water pistol petitioner began to patrol his beat with officer o'smarty in petitioner patrolled the north beach district of san francisco an area with a multicultural mix of people speaking several different languages petitioner felt that a ventriloquist puppet such as officer o'smarty helped petitioner improve his working relationship with residents of north beach by making petitioner more approachable and less forbidding though petitioner's supervisors at the police department initially permitted petitioner and officer o'smarty to patrol together for a year or so they later ordered petitioner to stop taking officer o'smarty on patrol petitioner met with police officials in an attempt to get the order rescinded but was only partially successful the chief of police of the san francisco police department modified the order but petitioner petitioner issued officer o'smarty badge no q4e- was still prohibited from taking officer o'smarty on patrol without advance written permission in response to the restrictions on petitioner's use of the puppet the san francisco board_of supervisors board passed a resolution urging the mayor to urge the police commissioner to allow petitioner police officer bob geary to use his professional judgement in using non-traditional 'tools' to gain the trust of the public the mayor refused to act on the board's resolution and petitioner after exhausting his administrative remedies decided to take the officer o'smarty puppet issue to local voters in the latter part of or early in date petitioner formed the committee to save puppet officer brendan o'smarty committee through the committee petitioner paid dollar_figure to professional signature gatherers to circulate petitions and gather signatures from local voters in order to place the issue on the date ballot once the signatures were gathered petitioner contributed dollar_figure to local political organizations which recommended passage of proposition bb the officer o'smarty proposition in addition petitioner paid dollar_figure petitioner contributed dollar_figure to the richmond district democratic club dollar_figure to the district hight democratic club and dollar_figure to the affordable housing alliance political action committee all of which endorsed proposition bb on their respective slates - - to the registrar of voters in order to include a lengthy pro- officer o'smarty statement in voting materials proposition bb asked voters to decide whether it should be the policy of the people of san francisco to allow police officer bob geary to decide when he may use his puppet brendan o'smarty while on duty voters ultimately approved proposition bb and petitioner was once again allowed to patrol the streets of san francisco with officer o'smarty on or about date petitioner signed an option agreement with golden door productions golden door a movie studio whereby golden door would use its best efforts to exploit the concept of using petitioner and officer o’smarty in various law enforcement scenarios suitable for motion pictures television etc this option agreement was subsequently amended by agreement prepared on date in golden door assisted petitioner to enter into a contract with interscope communications interscope petitioner attracted significant media attention as a result of his high-profile ballot campaign petitioner was able to ‘ the precise terms of this contract are unclear as the contract does not appear in the record see jane gross dummy is on ballot he isn't seeking office new york times date at a-1 petitioner also spoke to local community groups and schools and even attracted international attention foreign media interest was generated in turkey portugal australia britain canada and sarajevo -- - capitalize on the resultant publicity to develop commercial interest in his unique patrol ideas interscope paid petitioner dollar_figure under the contract for consulting services in connection with the development of a screenplay which income petitioner reported as wage income on his federal_income_tax return petitioner also received dollar_figure from golden door productions the movie studio which helped petitioner sell his idea to interscope and dollar_figure from miscellaneous sources for various appearances as a hand model and as an entertainer petitioner reported these amounts a total of dollar_figure on schedule c attached to his federal_income_tax return petitioner claimed an dollar_figure advertising expense deduction on schedule c representing petitioner's total ballot expenditures_for proposition bb ’ petitioner is still under contract with interscope if interscope exercises the option and a movie is ever made petitioner will earn dollar_figure as a consultant plu sec_15 percent of the fee which would be paid to the producers of the film and percent of the profits to be paid to the producers from any assignment of the story this amount includes dollar_figure for signature gatherers dollar_figure in contributions to local political organizations that endorsed proposition bb on their local slates and other miscellaneous expenses though petitioner only claimed as advertising expenses the amount of dollar_figure on schedule c of his federal_income_tax return the parties stipulated that petitioner incurred total ballot expenses in the amount of dollar_figure the difference between these two numbers seems to be a transpositional error - in a notice_of_deficiency dated date respondent disallowed petitioner's total claimed schedule c advertising expense deduction for the tax_year respondent contends that petitioner's claimed advertising expenses were actually lobbying and political_expenditures which are disallowed by sec_162 opinion deductions are a matter of legislative grace see 292_us_435 a taxpayer bears the burden of proving that he is entitled to claimed deductions see 290_us_111 petitioner has advanced two alternative arguments in support of his claim that the expenses_incurred should be allowable as an ordinary and necessary business deduction petitioner contends that the claimed deduction represents schedule c business_expenses incurred by petitioner in his business as an entertainer or alternatively petitioner contends that the expenditures represent unreimbursed employee business_expenses which are deductible on schedule a sec_162 b exclusion relying on sec_162 respondent contends that petitioner would not be entitled to deduct his claimed expenses even if they otherwise had been allowable deductions under sec_162 --- - sec_162 b prohibits a deduction for any amount_paid or incurred in connection with any attempt to influence the general_public or segments thereof with respect to legislative matters elections or referendums petitioner contends that sec_162 b is inapplicable in this case but concedes that if this court finds sec_162 b applicable then expenses_incurred by petitioner in obtaining voting slate approval for proposition bb from various political groups totaling dollar_figure would be nondeductible petitioner contends however that expenses_incurred by petitioner for_the_use_of signature gatherers would not be prohibited since petitioner's use of signature gatherers was not an attempt to influence the general_public we disagree petitioner contends that his sole purpose in getting the officer o'smarty issue on the ballot was to let the voters decide the issue petitioner thereby claims a disinterest in the outcome of the vote though his actions at the time indicate otherwise petitioner organized his committee with the express purpose of saving officer o'smarty indeed the very name of the committee the committee to save puppet officer brendan o'smarty is a good indication of its purpose petitioner funded the ballot proposition entirely through the committee and paid the signature gatherers with committee funds --- - petitioner's signature gatherers were employed to gather signatures with the express purpose of putting the puppet issue on the date ballot these signature gatherers were paid_by petitioner's committee and certainly made statements supporting the inclusion of the issue on the date ballot while gathering signatures from the public in san francisco this court has consistently held that expenses_incurred to influence the public with respect to legislative matters decisions or referendums are nondeductible see 97_tc_613 90_tc_771 taken as a whole petitioner's actions show a clear intent to influence the general_public petitioner formed his committee funded it with his own money sent out signature gatherers to qualify the issue for the date ballot and then secured voting slate approval of proposition bb from local political organizations petitioner is now attempting to break out certain expenses and narrowly isolate those expenses so they do not fall under the sec_162 e b exclusion we are not persuaded by his argument in that respect petitioner's claimed expenses are disallowed by sec_162 e b we therefore hold that petitioner is not entitled to claim expenses_incurred in putting the officer o'smarty issue on the date ballot as sec_162 deductions on his federal_income_tax return -- - inasmuch as we hold that sec_162 is dispositive of the issue we need not address petitioner's contentions that the claimed expenses represent either schedule c business_expenses or schedule a unreimbursed employee business_expenses respondent is sustained on this issue accuracy--related penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard negligence includes the failure to exercise the due care of a reasonable and ordinarily prudent person under the circumstances see 925_f2d_348 9th cir affg 92_tc_1 85_tc_934 petitioner contends that he is not liable for the sec_6662 accuracy-related_penalty because he relied on erroneous expert advice given by his tax preparer when an expert provides erroneous advice on a matter of tax law such as whether a tax_liability exists it may be reasonable for a taxpayer to rely on that advice see 469_us_241 though petitioner contends that he received erroneous tax_advice from his tax preparer petitioner did not testify to such advice or call his tax preparer as a witness at trial this court can infer that testimony which was not produced at trial would not have been favorable to a taxpayer see 6_tc_1158 affd 162_f2d_513 10th cir additionally there is no evidence in the record supporting petitioner's contention regarding erroneous expert advice on the basis of the record we hold that petitioner did not comply with the requirements of sec_162 and failed to exercise the due care of a reasonable and ordinarily prudent person we therefore hold that petitioner is liable for an accuracy-related_penalty for the tax_year to reflect the foregoing decision will be entered for respondent
